11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Texas Water Development Board,                * From the 126th District
                                                Court of Travis County,
                                                Trial Court No. D-GN-11-000121.

Vs. No. 11-12-00030-CV                        * May 23, 2013

Ward Timber, Ltd.; Ward Timber                * Opinion by McCall, J.
Holdings; Shirley Shumake;                      (Panel consists of: Wright, C.J.,
Gary Cheatwood; Richard                         McCall, J., and Willson, J.)
Letourneau; and Pat Donelson,

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against the Texas Water Development Board.